TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00382-CV


United States Wireless Cable, Inc., Appellant

v.


World Satellite Network, Inc., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. GN000512, HONORABLE PETER M. LOWRY, JUDGE PRESIDING 





	Because appellant United States Wireless Cable, Inc. has failed to file an appellant's
brief, we will dismiss this appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).

	The Clerk of this Court filed the notice of appeal and the clerk's record in this cause
on July 12, 2001.  A reporter's record was not filed.  Thus, appellant's brief was due August 13.
	By postcard dated October 8, 2001, the Clerk of this Court notified the parties that
the appeal was subject to dismissal for want of prosecution unless appellant tendered a motion for
extension of time by October 18 reasonably explaining the failure to file a brief.  Thus far, appellant
has submitted neither a brief nor a motion for extension of time to file a brief.



	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 42.3(b).

 
  
					David Puryear, Justice
Before Chief Justice Aboussie, Justices Smith and Puryear
Dismissed for Want of Prosecution
Filed:   December 13, 2001
Do Not Publish